DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 06/07/2022 has been entered and is currently under consideration.  Claims 16-29 remain pending in the application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The examiner notes that the claimed vertical light-reflective surfaces are illustrated as object 13 in the drawings.  However, the band-like light-reflective surfaces are not shown.  Therefore, the band-like light-reflective surfaces must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
While the claimed vertical light-reflective surfaces are illustrated as object 13 in the drawings, the drawings do not show the band-like light-reflective surfaces and cannot be relied upon.  Furthermore the written description contains no support for a group of band-like light-reflective surfaces consisting of a plurality of vertical light-reflective surfaces.  For example here appears to be more than vertical reflective surfaces in the possible bands in the drawings.  Therefore, claim 16 is rejected as introducing new matter.  For the purpose of compact prosecution, the claim has been interpreted to mean a group of band-like light-reflective surfaces comprising of a plurality of vertical light-reflective surfaces.
All claims dependent on the above rejected claims are rejected as well because they include all the limitations of the rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomohiko et al. (WO 2009/131128 of record with reference made to examiner provided machine translation) hereinafter Tomohiko in view of Masuda et al. (US 2017/0336552 of record) hereinafter Masuda.
Regarding claim 16, Tomohiko teaches:
A production method for a stereoscopic-image-forming device (ln 10-11) having first and second light control panels overlapped each other (Fig 1A-C: light control panel A,B; ln 166-175), the first and second light control panels each having a group of band-like light-reflective surfaces consisting of a plurality of vertical light-reflective surfaces standing upright and spaced in parallel (Fig 1A-C : flat light reflecting portions 11, 12; ln 177-181; while the claim is interpreted using “comprising” language, the examiner notes that Tomohiko does not teach any additional components to the flat light reflecting portions 11, 12.  One of ordinary skill in the art would understand Tomohiko reads on “consisting” language as well.), the groups of band- like light-reflective surfaces of the first and second light control panels being orthogonally crossed in a plan view (Fig 1A-C; ln 370-373), the stereoscopic-image-forming device forming a stereoscopic image by reflecting light from an object off the vertical light-reflective surfaces of the first light control panel once and the vertical light-reflective surfaces of the second light control panel once (Fig 1-3; ln 239-25), the method comprising for forming the first and second light control panels:
a first step of producing a molded preform made from a first transparent resin by any one of press-molding, injection-molding, and roll-molding, the molded preform including triangle-cross-section grooves and triangle-cross-section protruded strips formed by the grooves next to each other, the grooves each having an inclined surface and a vertical surface, the grooves and the protruded strips being arranged respectively in parallel on a front side of a transparent plate material (ln 187-196); and
a second step of forming mirror surfaces to be the vertical light-reflective surfaces with metal reflective films selectively on the vertical surfaces of the grooves ([ln 184-185]), and
overlapping the first and second light control panels (ln 187-196).
Tomohiko does not teach the method further comprising, after performing the second step, a step of filling up the grooves with a second transparent resin and overlapping the first and second light control panels, wherein with respect to a refractive index of the first transparent resin η1 a refractive index of the second transparent resin η2 is within a range of 0.95 to 1.05 times.
In the same field of endeavor regarding light guide plates, Masuda teaches a molded preform made from a first transparent resin, the molded preform including grooves and protruded strips formed by the grooves next to each other, the grooves and the protruded strips being arranged respectively in parallel on a front side of a transparent plate material (Fig 2b: first transparent member 30A, prism 34A; [0014]), a step of filling up the grooves with a second transparent resin (Fig 2b: third transparent member 38; [0014]), wherein with respect to a refractive index of the first transparent resin η1 a refractive index of the second transparent resin η 2 is within a range of 0.95 to 1.05 times ([0054]) for the motivation of providing a light guide plate that is not easily deformed, for example, warped, or that is not easily broken ([0011]).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the process as taught by Tomohiko with the molded preform forming steps as taught by Masuda in order to provide a light guide plate that is not easily deformed, for example, warped, or that is not easily broken.
Tomohiko in view of Masuda does not explicitly recite after performing the second step, a step of filling up the grooves with a second transparent resin and overlapping the first and second light control panels.
However, Tomohiko suggests overlapping the first and second control panels after they are formed (ln 187-196) and a step of applying reflective metal film to the vertical reflective surfaces (ln 184-185).
Masuda further suggests that the reflective metal films are applied on the surface of the grooves and that the resin is applied over the metal film coated groove surfaces (Fig 2b; [0014, 0057, 0099]).
It would be apparent to one of ordinary skill in the art that Tomohiko in view of Masuda teaches a step of filling up the grooves with a second transparent resin and overlapping the first and second light control panels after forming mirror surfaces of metal reflective films selectively on the vertical surfaces of the grooves.
Furthermore, Tomohiko in view of Masuda teach all of the steps of the claimed invention.
It has been broadly held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See also MPEP 2144.04(IV)(C).
Therefore, it would have been obvious to one of ordinary skill in the art to have reordered the steps as taught by Tomohiko in view of Masuda to match the claimed order of steps.
Regarding claim 17, Tomohiko in view of Masuda teaches the method of claim 16.
Masuda further teaches wherein in the second step the mirror surfaces are formed by sputtering, metal deposition, metal microparticle spraying, or ion beam irradiation toward the vertical surfaces from a direction along the inclined surfaces in a manner where the inclined surfaces become in shadow ([0099]).
Regarding claim 18, Tomohiko in view of Masuda teaches the method of claim 16.
Tomohiko in view of Masuda does not explicitly recite wherein the first and second light control panels having the second transparent resin filled up into the grooves are overlapped each other in a manner where the front sides of the first and second light control panels face to each other.
However, Tomohiko teaches contacting the two light control panels together to form an optical imaging apparatus where light is reflected off of two sets of vertical reflective surfaces (ln 228-237).
Therefore one of ordinary skill in the art would recognize that there are a limited number of configurations for contacting the two light panels in order to achieve the desired function, i.e., front to front, back to back, or front to back.
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have chosen a front to front configuration for the contacting of the two light panels as taught by Tomohiko in view of Masuda. 
Regarding claim 19, Tomohiko in view of Masuda teaches the method of claim 16.
Tomohiko in view of Masuda does not explicitly recite wherein the first and second light control panels having the second transparent resin filled up into the grooves are overlapped each other in a manner where the front side of the first light control panel and the back side of the second light control panel face to each other.
However, Tomohiko teaches contacting the two light control panels together to form an optical imaging apparatus where light is reflected off of two sets of vertical reflective surfaces (ln 228-237).
Therefore one of ordinary skill in the art would recognize that there are a limited number of configurations for contacting the two light panels in order to achieve the desired function, i.e., front to front, back to back, or front to back.
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have chosen a front to back configuration for the contacting of the two light panels as taught by Tomohiko in view of Masuda.
Regarding claim 20, Tomohiko in view of Masuda teaches the method of claim 16.
Tomohiko further teaches wherein the first and second light control panels having the second 3Application No.: 16/480,038Docket No.: P190702US00 transparent resin filled up into the grooves are overlapped each other in a manner where the back sides of the first and second light control panels face to each other (ln 187-196).
Regarding claim 22, Tomohiko in view of Masuda teaches the method of claim 16.
Tomohiko further teaches wherein the inclined surfaces are flat surfaces (Fig 1A-C; ln 180-181).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomohiko in view of Masuda as applied to claim 16 above, and further in view of Meyer et al. (US 2014/0226159 of record) hereinafter Meyer.
Regarding claim 21, Meacham in view of Wynne-Powell and Masuda teaches the method of claim 16.
Regarding claim 21, Tomohiko in view of Masuda teaches the method of claim 16.
Tomohiko in view of Masuda does not teach wherein an annealing treatment for removing residual stress having occurred when forming the molded preform is applied to the molded preform.
In the same field of endeavor regarding multilayered optical articles, Meyer teaches annealing of a multilayered optical article for the motivation of improving the properties of the final product, such as dimensional stability (0076).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the method as taught by Tomohiko in view of Masuda to include an annealing treatment as taught by Meyer in order to improve the properties of the final product, such as dimensional stability.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomohiko in view of Masuda as applied to claim 16 above, and further in view of Meacham (US 2015/0370080 of record).
Regarding claim 23, Tomohiko in view of Masuda teaches the method of claim 16.
Tomohiko in view of Masuda does not wherein the inclined surfaces are concave surfaces recessed inward.
In the same filed of endeavor regarding light guide panels, Meacham teaches panels having inclined surfaces with a concave surface for the motivation of forming a strong short focus negative cylindrical lens surface (Fig 4: horizontal prism face 208; [0037]).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the inclined surfaces as taught by Tomohiko in view of Masuda with the concave surface as taught by Meacham in order to form a strong short focus negative cylindrical lens surface.
Response to Arguments
Applicant’s arguments with respect to claim(s) 06/07/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Meacham does not operate in the claimed manner, the stereoscopic-image-forming device forming a stereoscopic image by reflecting light from an object off the vertical light-reflective surfaces of the first light control panel once and the vertical light-reflective surfaces of the second light control panel once.  However, Meacham is not relied upon for this teaching.  See new grounds of rejection above.
Applicant argues that Masuda is not in the same field of endeavor as the other prior art relied upon in the rejection and cannot be combined with the other prior art relied upon in the rejection.  However, the prior art relied upon in the rejection above are all related to the same field of endeavor regarding light guide plates/panels.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
For at least the above reasons, the application is not in condition for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361. The examiner can normally be reached M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                           
                                                                                                                                                                                                      /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743